Citation Nr: 0940975	
Decision Date: 10/28/09    Archive Date: 11/04/09

DOCKET NO.  08-28 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for posttraumatic 
stress disorder (PTSD).  

3.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January until October 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in  Newark, New Jersey.

The Veteran testified before the undersigned Veterans Law 
Judge in June 2009.  A transcript of the hearing is of 
record.


FINDINGS OF FACT

1.  A current bilateral hearing disorder is not shown.

2.  The RO denied service connection for PTSD by decision 
dated in July 2003.  

3.  The RO's July 2003 decision represents the last final 
disallowance of entitlement to service connection for PTSD. 

4.  Evidence received since the RO's July 2003 decision 
relates to a necessary unestablished fact and raises a 
reasonable possibility of substantiating the claim for 
service connection for PTSD.

5.  The Veteran did not participate in combat. 

6.  The Veteran's in-service stressors have not been 
verified.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304(f), 4.125 (2009).

2.  The July 2003 rating decision is final.  38 U.S.C.A. § 
7105 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.160(d), 20.200, 
20.302, 20.1103 (2009).

3.  The evidence received since the RO's July 2003 decision 
is new and material; thus, the claim is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.156, 20.1103 (2009).

4.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 
4.125 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2009).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2009).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2009).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Bilateral Hearing Loss

The Veteran claims he is entitled to service connection for 
bilateral hearing loss.  Specifically, he testified at his 
June 2009 Travel Board hearing that he sustained acoustic 
trauma in service while working on the flight deck and firing 
defense weapons aboard ship.
 
However, service connection may only be granted for a current 
disability; when a claimed condition is not shown, there may 
be no grant of service connection.  See 38 U.S.C.A. § 1110 
(West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) 
(Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability).  "In the absence of proof of 
a present disability there can be no valid claim."  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Here, there is no medical evidence of hearing loss associated 
with the claims folder.  Specifically, the Veteran has been 
treated for a myriad of other disabilities including diabetes 
mellitus, hepatitis C, and psychiatric disorder over the 
years, but there is no evidence of hearing loss.

Next, although he indicated that he was told he had hearing 
loss due to in-service noise exposure, his account of what a 
physician told him "is hearsay and would not of itself be 
competent medical evidence because 'filtered as it was 
through a layman's sensibilities, [the appellant's statement] 
is simply too attenuated and inherently unreliable to 
constitute 'medical' evidence."  Graves v. Brown, 8 Vet. App. 
522, 524 (1996) (quoting Robinette v. Brown, 8 Vet. App. 69, 
77 (1995)).  Moreover, outpatient treatment records have been 
associated with the claims folder but show no record of such 
an opinion being rendered.

In light of the above discussion, the Board concludes that 
the preponderance of the evidence is against the claim for 
service connection for hearing loss and there is no doubt to 
be otherwise resolved.  As such, the appeal is denied.

New and Material PTSD

The Veteran also seeks service connection for PTSD.  
Historically, the RO denied a claim for service connection 
for PTSD in a July 2003 rating decision on the basis that 
there was no evidence showing a nexus linking his current 
disorder to an in-service stressor.  Although he filed a 
notice of disagreement in September 2003, he did not file a 
timely appeal following the July 2004 statement of the case.  

In June 2007, he sought to reopen the claim for service 
connection for PTSD.  The Board notes that the law then, just 
as it does now, provides that service connection will be 
granted if it is shown that a veteran has a disability 
resulting from an injury or disease contracted in the line of 
duty or for aggravation of a preexisting injury or disease. 
38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.304 (2009).

Unappealed rating decisions by the RO are final with the 
exception that a claim may be reopened by submission of new 
and material evidence.  38 U.S.C.A. §§ 5108, 7105(c) (West 
2002).  When a veteran seeks to reopen a claim based on new 
evidence, VA must first determine whether the additional 
evidence is "new" and "material."  Smith v. West, 12 Vet. 
App. 312 (1999).

Second, if VA determines that new and material evidence has 
been added to the record, the claim is reopened and VA must 
evaluate the merits of the veteran's claim in light of all 
the evidence, both new and old.  Manio v. Derwinski, 1 Vet. 
App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  
The Board has the jurisdictional responsibility to consider 
whether it was proper to reopen the claim, regardless of the 
RO's determination.  

The Board will determine whether new and material evidence 
has been received and, if so, consider entitlement to service 
connection on the merits.  Jackson v. Principi, 265 F.3d 1366 
(Fed Cir. 2001).  When making determinations as to whether 
new and material evidence has been presented, the credibility 
of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 
510 (1992). 

VA regulation defines "new" as not previously submitted and 
"material" as related to an unestablished fact necessary to 
substantiate the claim.  If the evidence is new and material, 
the next question is whether the evidence raises a reasonable 
possibility of substantiating the claim.  See 38 C.F.R. § 
3.156(a) (effective in August 2001).  As the Veteran filed 
his claim in June 2007, this version of 38 C.F.R. § 3.156(a) 
is applicable in this case.

Here, evidence associated with the claims file at the time of 
the original denial includes service treatment records, the 
report of a February 2003 VA PTSD examination, and VA 
treatment records dated from August 2002 to June 2003.  
Evidence received since then includes VA treatment records 
dated from December 2006 to February 2008, as well as a 
February 2008 Formal Finding on a Lack of Information 
Required to Verify Stressors in Connection to the PTSD Claims 
issued by the RO.

In support of his claim, the Veteran also submitted 
additional details concerning his alleged in-service 
stressors.  The Board notes that these additional details 
were offered since the July 2003 decision and relate to 
necessary, unestablished facts relevant to the PTSD claim.  
Accordingly, the Board concludes that the additional stressor 
details are sufficiently "new" and "material" to reopen the 
claim as required under the applicable statutory and 
regulatory provisions.  

In sum, the Board finds that the additional evidence with 
respect to PTSD submitted since the July 2003 rating decision 
is new and material and warrants reopening of the claim of 
service connection.  Accordingly, the Veteran's claim to 
reopen is granted.



Service Connection PTSD

As new and material evidence has been submitted, the Board 
will now consider the Veteran's claim for service connection 
on the merits.  In order to establish service connection for 
PTSD, the evidence of record must include a medical diagnosis 
of the condition in accordance with 38 C.F.R. § 4.125(a), a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  38 
C.F.R. § 3.304(f) (2009).  The provisions of 38 C.F.R. § 
4.125(a) require that a diagnosis of a mental disorder 
conform to the Diagnostic and Statistical Manual, Fourth 
Edition (DSM-IV).  

As set forth under DSM-IV, a valid diagnosis of PTSD requires 
that a person has been exposed to a traumatic event in which 
both of the following were present: (1) the person 
experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of himself or 
others, and (2) the person's response involved intense fear, 
helplessness, or horror.

The law provides that "[i]f the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor."  38 C.F.R. § 
3.304(f)(1)(2009).  

Where, however, VA determines that the veteran did not engage 
in combat with the enemy, or that the veteran did engage in 
combat with the enemy but the claimed stressor is unrelated 
to such combat, the veteran's lay testimony, by itself, will 
not be enough to establish the occurrence of the alleged 
stressor.  Instead, the record must contain evidence that 
corroborates the veteran's testimony as to the occurrence of 
the claimed stressor.  See 38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d),(f); West v. Brown, 7 Vet. App. 70, 76 
(1994).

In this case, the Veteran does not allege participation in 
combat.  Rather, he alleges that he suffers from PTSD due to 
the treatment he sustained while in correctional confinement 
for approximately 2 weeks in 1975.  Specifically, he 
testified that he was placed in the brig under a false charge 
of being absent without leave (AWOL) after reporting to duty 
three hours late.  He further alleged that he was treated 
inhumanely by the Marines guarding the brig during his two 
week imprisonment in July 1975.  

After being released from correctional confinement, he went 
AWOL, only to return when military police arrived at his 
mother's house in search of him.  He returned to the ship but 
avoided being returned to the brig.  He soon went AWOL again 
for approximately one month to avoid the military police and 
turned himself in at the Philadelphia Navy Yard where he was 
eventually discharged from service.   He also claims to have 
been assaulted and nearly killed by another sailor at a ship 
yard in October 1975.  

In addition, the Veteran related to the February 2003 VA 
examiner that he saw "people dying during training" as well 
as a person jumping overboard and being eaten by a barracuda.  
He also indicated that he saw a fellow shipmate named 
"Mark" (surname unknown) commit suicide aboard ship.  

As he did not engage in combat, the record must contain 
evidence that corroborates the Veteran's testimony as to the 
occurrence of the claimed stressor.  The Board acknowledges 
that he has a current diagnosis of PTSD, as indicated by his 
February 2003 VA PTSD examination report and subsequent VA 
treatment records.  

However, in February 2008, the RO issued a formal finding on 
a lack of information required to verify the stressors with 
respect to his PTSD claim.  Specifically, the RO determined 
that the information required to verify the stressful events 
described by the Veteran was insufficient to send to the U.S. 
Army & Joint Services Records Research Center (JSRRC) and/or 
insufficient to research the case for any Navy record.  

Furthermore, review of the Veteran's service personnel 
records reveals evidence that contradicts his recitation of 
events.  An administrative report filed in July 1975 
indicated that he Veteran was assigned to correctional 
custody for only seven days (as opposed to two weeks) for not 
being at his appointed place of duty in June 1975, and 
missing the ship's movement.  He was confined to the brig in 
late July 1975 and underwent a confinement physical, at which 
time he had no complaints and was found to be fit for 
confinement.  He was released from the brig five days later 
and underwent another physical, at which time he again voiced 
no complaints and was found to be fit for release.  

Similarly, the Board finds that the claimed stressors 
involving witnessing people die in training, witnessing a 
sailor jump overboard and being consumed by a barracuda, 
witnessing a sailor named "Mark" commit suicide, and being 
assaulted at the ship yard in October 1975 are incapable of 
verification.  There is no indication that the October 1975 
assault was reported and there is no reference to injuries 
sustained during any such assault in the service treatment 
records.  Furthermore, the remaining stressors lack the 
specific information (i.e., names, locations, and times) that 
could be searched by the JSRRC in an attempt to verify the 
stressors.

As such, the Board finds that his claimed in-service 
stressors are incapable of verification.  As indicated above, 
the records of his confinement have already been associated 
with the claims folder and contain no evidence of inhumane 
treatment.  Furthermore, the Board notes that there is no 
medical nexus opinion connecting his unverified in-service 
stressors to his diagnosed PTSD.  Therefore, the appeal is 
denied.

With respect to both claims, the Board has also considered 
the Veteran's statements and sworn testimony asserting a 
nexus between his currently-diagnosed disorders and active 
duty service.  

	In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant. See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990). 
	
	Competency of evidence differs from weight and credibility. 
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

While the Veteran is competent to report symptoms as they 
come to him through his senses, PTSD and bilateral hearing 
loss are not the types of disorders that a lay person can 
provide competent evidence on questions of etiology or 
diagnosis.  Such competent evidence has been provided by the 
medical personnel who have examined the Veteran during the 
current appeal and by service records obtained and associated 
with the claims file.  Here, the Board attaches greater 
probative weight to the clinical findings than to his 
statements.  See Cartright, 2 Vet. App. at 25.  

In light of the above discussion, the Board concludes that 
the preponderance of the evidence is against the claim for 
service connection and there is no doubt to be otherwise 
resolved.  As such, the appeals are denied.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in July 2007 that fully addressed 
all notice elements and was sent prior to the initial RO 
decision in this matter.  The letter informed him of what 
evidence was required to substantiate the claims and of his 
and VA's respective duties for obtaining evidence.  Under 
these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.

With respect to the Dingess requirements, in July 2007, the 
RO provided the Veteran with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to all issues on appeal.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009). 

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO has obtained service treatment records and VA 
treatment records.  Further, the Veteran submitted written 
statements in support of his claim and was provided an 
opportunity to set forth his contentions during the hearing 
before the undersigned Veterans Law Judge in June 2009.  
Next, a specific VA medical opinion pertinent to the issue of 
entitlement to service connection for PTSD was obtained in 
February 2003.

The Board concedes that a separate VA audiology examination 
was not obtained.  In determining whether a medical 
examination be provided or medical opinion obtained, there 
are four factors to consider: (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing an in-service event, 
injury, or disease, or manifestations during the presumptive 
period; (3) an indication that the disability or symptoms may 
be associated with service; and (4) whether there otherwise 
is sufficient competent medical evidence of record to make a 
decision on the claim.  

With respect to the third factor, the types of evidence that 
"indicate" that a current disorder "may be associated" 
with service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or 
lacking in specificity to support a decision on the merits, 
or credible evidence of continuity of symptomatology such as 
pain or other symptoms capable of lay observation.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

Here, the Board finds that a VA audiology examination is not 
warranted.  Given the absence of evidence of chronic 
manifestations of hearing loss, a remand for a VA examination 
would unduly delay resolution.  Therefore, the available 
records and medical evidence have been obtained in order to 
make adequate determinations as to these claims.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claims.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for bilateral hearing loss is denied.  

New and material evidence having been submitted, the 
application to reopen a claim of entitlement to service 
connection for PTSD is granted.

Service connection for PTSD is denied.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


